DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 12/1/2021.  As directed by the amendment, claims 1, 4, 6, 8, 12, 13, 16, 20 have been amended. Claims 1-20 are pending in the instant application.
Applicant has amended the specification to address the objections to the drawings, which are hereby withdrawn.
Applicant has amended claim 8 to address a minor informality; the previous objection to the claims is withdrawn.
	Applicant has amended claim 6 and 16 so as to not positively recite the user; the rejection of the claims under 35 USC 101 is withdrawn.
Applicant has amended claim 6 and 16 to clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant’s arguments, see page 14 of Remarks, filed 12/1/2021 (hereinafter “Remarks”), with respect to the rejection(s) of the claims in view of Readey have been fully considered and are persuasive because Applicant argues that the electronics module 66 of Readey is not located at least partly inside the space in which the in the bottom of the outer canister 12” (emphasis added), it was actually supposed to read “module 66 contained on the bottom of the outer canister 12” in view of the remainder of the disclosure, such that Readey does not disclose the module 66 in canister 12 as initially understood by the Examiner. The rejections in view of Readey are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of AirElite, see below.


Applicant's arguments filed 12/1/2021 with regards to Duff have been fully considered but they are not persuasive. Applicant argues on pages 14-15 of Remarks that battery pack 412 of Duff is “merely inserted in a cavity 12” and not “configured to be located in an electronic device space that is located at least partly inside of a component space for breathing components.” The Examiner respectfully disagrees, as cavity 12 of Duff clearly and directly corresponds to the instant electric device space 50, see e.g. Fig. 14 of Duff as compared to instant Fig. 6 below [where hopefully the selection of line colors remains differentiatable even in greyscale]. Therefore, the rejection of claim 8 in view of Duff is maintained below, and Duff continues to be a clear teaching of a breathing apparatus housing having a primary wall, secondary wall and electronic device space for receiving an electric device, e.g. a battery pack, such that Duff is applied to Air Elite in the new rejections of claims 1-7 and 9-20 below.


    PNG
    media_image1.png
    507
    981
    media_image1.png
    Greyscale

Applicant argues on pages 15-17 of Remarks that none of the references used to reject the dependent claims correct the failure of Readey, and that the Kim reference number contains a typo. These arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (i.e. Readey) for any teaching or matter specifically challenged in the argument (i.e. an electric device space, which is located at least partly inside of a component space for breathing components), and the Kim reference has been corrected below (and a copy thereof provided).

Claim Objections
Claims 2-7, 9-11 and 13-19 are objected to because of the following informalities:  the preambles of the dependent claims should begin with “The” rather than “A/An,” for more clear antecedent basis to the claims from which they depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duff et al. (US 2011/0197884 A1; hereinafter “Duff”).
Regarding claim 8, Duff discloses an electric device (detachable battery pack 412) (Fig. 3) that is fully capable of being used with a closed circuit breathing apparatus (i.e. one having a housing similar to the ventilator disclosed by Duff) to be inserted in an electric device space (cavity 12) of a breathing apparatus housing (housing 4) comprising a primary wall (exterior 8) (Figs. 3 and 14) covering a breathing component space (interior 6) for receiving breathing components of the breathing apparatus (Fig. 4) and a secondary wall (the wall defining cavity 12) covering an electric device space (cavity 12) for receiving the electric device (Figs. 3 and 14), wherein the secondary wall comprises an electric device opening (the opening of cavity 12 visible in Fig. 3, and facing towards the right in Fig. 14) from the electric device space to a surrounding of the breathing apparatus for inserting the electric device into the electric device space from the surrounding of the breathing apparatus (Figs. 3 and 14; paras [112-116]), the electric device space being located least partly inside of the component space (Figs. 3 and 14), wherein the electric device space is sealed relative to the component space (Figs. 3 and 14; para [0113], wherein, from Fig. 14, the cavity appears to be sealed with regards to the component space because no openings therebetween are shown, and moreover, the cavity is fully capable of being sealed because the housing would function no differently, and this has no bearing on the electric device, which is the only positively recited component of this preamble/claim), the electric device comprising: 
electric elements (batteries 424) (Fig. 14); and 
a device wall (that of enclosure 414) covering the electric elements (Figs. 13-14), wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position (Figs. 2 and 14; para [0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite 4hr Breathing Apparatus by MSA (see the Operating Manual thereof, attached, which was available at least as early as 9/12/2015; hereinafter “AirElite”) in view of Duff.
Regarding claim 1, Air Elite discloses a closed circuit breathing apparatus housing (the black outer casing seen on the first page and at the top of page 20) for a closed circuit breathing apparatus (MSA AirElite 4h breathing apparatus…is a closed circuit apparatus with breathing air regeneration, section 1.1 on page 4), the closed circuit breathing apparatus housing comprising: 
a primary wall (the black outer casing seen on the first page and at the top of page 20) covering a breathing component space for receiving breathing components of the closed circuit breathing apparatus (e.g. page 5); and 
an electric device space (the upper left corner within the housing, see page 5) for receiving an electric device (battery 1), the electric device space being located at least partly inside of the component space (page 5).
AirElite is silent regarding a secondary wall covering the electric device space for receiving the electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, wherein the electric device space is sealed relative to the component space. However, Duff teaches that it was known in the art of breathing apparatus housings before the effective filing date of the claimed invention to provide a secondary wall (the wall defining cavity 12) (Figs. 3 and 14) covering an electric device space (cavity 12) for receiving an electric device (detachable battery pack 412), wherein the secondary wall comprises an electric device opening (the opening of cavity 12 visible in Fig. 3, and facing towards the right in Fig. 14) from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus (Figs. 3 and 14; paras [0112-118]), wherein the electric device space is sealed relative to the component space (Figs. 3 and 14; para [0113], wherein, from Fig. 14, the cavity 12 appears to be sealed with regards to the component . Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite to include a secondary wall covering the electric device space for receiving the electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, wherein the electric device space is sealed relative to the component space as taught/suggested by Duff, in order to provide the predictable result of a battery-receiving space that maintains the protection of the internal breathing components by being sealed relative thereto that is externally/easily accessible i.e. without having to take off the entire cover of the AirElite apparatus, for the obvious purpose of providing for quick and/or less complicated battery swaps, particularly since this would allow an uncharged device to be put immediately into use by swapping out the dead battery with a charged one rather than having to wait for the dead battery to be recharged within the device, and/or to allow the battery to be charged in a smaller space than would be required if the battery remains within the device.
Regarding claim 2, AirElite in view of Duff teaches a closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to  a mounting interface (recesses 22 and 24) (Figs. 3 and 14; para [0016]) in the electric device space (cavity 12), the mounting interface for reversibly mounting the electric device (battery pack 412) in a mounting position inside of the electric device space (Fig. 14; para [0116]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to further include a mounting interface in the electric device space, the mounting interface for reversibly mounting the electric device in a mounting position inside of the electric device space as further taught by Duff, in order to provide the predictable result of means for ensuring that the battery is properly and securely arranged/held within the device space.
Regarding claim 4, AirElite in view of Duff teaches a closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to include an electric device interface (electrical connector 20) in the electric device space (Fig. 14; para [0114]), the electric device interface being located for an electric connection to the electric device inserted in the electric device space (Fig. 14; para [0114]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include an electric device interface in the electric device space, the electric device interface being located for an electric connection to the electric device inserted in the electric device space as further taught by Duff, in order to provide the predictable result of means for connecting the battery in the device space to the other electrical components in the component space.
 closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to include wherein the primary wall (exterior 8) (Figs. 3 and 14) and the secondary wall (the wall defining cavity 12) are formed integrally or essentially integrally (Figs. 3 and 14), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the primary wall and the secondary wall are formed integrally or essentially integrally as further taught by Duff, in order to provide the predictable result of an device space that won’t become dislodged from the larger housing/primary wall during use and/or maintenance.
Regarding claim 8, AirElite in view of Duff teaches an electric device (AirElite battery 1) (page 5) for a closed circuit breathing apparatus (MSA AirElite 4h breathing apparatus…is a closed circuit apparatus with breathing air regeneration, AirElite section 1.1 on page 4) to be inserted in an electric device space of a closed circuit breathing apparatus housing as discussed above regarding claim 1, the electric device comprising: 
where Duff further educates AirElite to include multiple electric elements (batteries 424) (Duff Fig. 14) in the form of a battery pack, i.e. to include 
a device wall (that of enclosure 414) covering the electric elements (Duff Figs. 13-14), wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position (Duff Figs. 2 and 14; paras [0112-118]), at least a portion of the device wall being configured to be located in the electric device space, which is located at least partly inside of the component space for receiving the breathing components (Duff Fig. 14), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the battery of AirElite to be a battery pack including several batteries and a device wall covering the electric elements/batteries, wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position, at least a portion of the device wall being configured to be located in the electric device space, which is located at least partly inside of the component space for receiving the breathing components as taught by Duff, in order to provide the expected result of a convenient battery pack for holding and installing multiple batteries into the re-breather at once, which would e.g. allow for the use of standard-sized non-reusable batteries as an alternative to a single rechargeable battery as disclosed by AirElite.
Regarding claim 12, AirElite in view of Duff teaches a closed circuit breathing apparatus as claimed, i.e. one that is a combination of the subcombinations recited in claims 1 and 8 as discussed above, in order to provide the device of AirElite with an easily externally-accessible battery pack as taught by Duff to achieve the expected result of a re-breather housing that accommodates a convenient battery pack for holding and installing multiple batteries into the re-breather at once, which would e.g. allow for the use of standard-sized non-reusable batteries as an alternative to a single rechargeable battery as disclosed by AirElite.
Regarding claim 13, AirElite in view of Duff teaches a closed circuit breathing apparatus according to claim 12, wherein Duff further educates the modified device of AirElite in view of Duff teaches to include wherein the housing further comprises a mounting interface in the electric device space, the mounting interface for reversibly mounting the electric device in a mounting position inside of the electric device space, for the same reasons as discussed above regarding claim 2.  
Regarding claim 14, AirElite in view of Duff teaches a closed circuit breathing apparatus according to claim 12, wherein Duff further educates the modified device of AirElite in view of Duff teaches to include an electric device interface in the electric device space, the electric device interface being located for an electric connection to the electric device inserted in the electric device space, for the same reasons as discussed above regarding claim 4.  
Regarding claim 20, AirElite in view of Duff teaches a method for assembling a closed circuit breathing apparatus, the method comprising the steps of:  
providing a closed circuit breathing apparatus housing comprising a primary wall covering a breathing component space for receiving breathing components of the closed circuit breathing apparatus and a secondary wall covering an electric device space for receiving an electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, the electric device space being located at least partly inside of the component space, wherein the electric device space is sealed relative to the component space (see discussion of claim 1 above); 
providing a breathing component (any of items 5, 7-11, 14, 18) located inside of the component space (AirElite page 5); 
providing an electric device (battery pack as taught by Duff) comprising electric elements (batteries) and a device wall covering the electric elements, wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position located inside of the electric device space (when the battery of AirElite is provided as a battery pack as taught by Duff as discussed above regarding claims 8 and 12); 
inserting the electric device through the device opening into the electric device space (AirElite, see the Figs. on pages 5 and 20 depicting the outer/primary wall of the housing, which would include an externally-accessible electric space/cavity as discussed above regarding claim 1, in view of Duff Figs. 3 and 14, paras [0112-118]); and 
mounting the inserted electric device in the mounting position (AirElite, see the Figs. on pages 5 and 20 depicting the outer/primary wall of the housing, which would include an externally-accessible electric space/cavity as discussed above regarding claim 1, in view of Duff Figs. 3 and 14, paras [0112-118]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view Duff as applied to claim 1 above, and further in view of Miller, Jr. et al. (US 5,476,729; hereinafter “Miller”).
Regarding claim 3, AirElite in view of Duff teaches a closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to include wherein the electric device space is at least partially surrounded by the component space (Duff, Figs. 3 and 14), but AirElite in view of Duff teaches is silent wherein the electric device space is located at a center area of the component space. However, it has been held that rearranging parts of an invention involves only routine skill in the art, and the instantly claimed arrangement would have been obvious to try from a finite number of locations on the housing of AirElite for the battery/device space of AirElite in view of Duff. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in AirElite that would prevent the use of the instantly claimed configuration, and it appears that AirElite would perform equally well with such a modification. Moreover, Miller teaches that it was known in the art of inserting batteries into electric device spaces before the effective filing date of the claimed invention for an electric device space (the space within receptacle 24) (Figs. 1, 4, 7and 10) to be located at a center area (Figs. 4-5) of a component space (interior 60). It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the electric device space is located at a center area of the component space as taught by Miller, in order to provide the expected result of a battery cavity that is centered on the device/to shift the weight of the battery away from the top of the housing so as to ensure that the weight of a heavy battery does not cause a weight imbalance in the wearable housing.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claims 4 and 14 above, and further in view of Mitsui et al. (US 5,626,979; hereinafter “Mitsui”).
Regarding claims 5 and 15, AirElite in view of Duff teaches a closed circuit breathing apparatus and housing of the same according to claims 4 and 14, wherein Duff appears to suggest rails within the receiving cavity for the battery pack (see the two apparent rails on the right side wall of cavity 12 in Fig. 3), but AirElite in view of Duff is does not explicitly teach wherein the secondary wall comprises guiding elements to guide the electric device with insertion of the electric device into the electric device space in a mounting position to enable an electric connection with the electric device interface. However, Mitsui demonstrates that it was well known in the art of battery pack insertion into receiving cavities before the effective filing date of the claimed invention for a secondary wall (portion 64) (Fig. 7) to comprise guiding elements (ribs 68,69,71) to guide an electric device (battery pack 31) (Fig. 6) with insertion of the electric device into an electric device space (battery loading section 63) in a mounting position to enable an electric connection with the electric device interface (Fig. 11; col. 12, lines 1-34). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing and apparatus of AirElite in view of Duff to include wherein the secondary wall comprises guiding elements (as suggested by Duff) to guide the electric device with insertion of the electric device into the electric device space in a mounting position to enable an electric connection with the electric device interface as taught by Mitsui, in order to provide the expected result of rails and corresponding grooves to aid .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claim 1 above, and further in view of Kim (WO 2011/145838 A2; hereinafter “Kim”).
Regarding claim 6, AirElite in view of Duff teaches a closed circuit breathing apparatus housing according to claim 1, wherein AirElite further discloses wherein:
the primary wall comprises a carrying side (the side of the housing facing away from the viewer on page 1 and facing down on page 20) configured to face a back of a user carrying the closed circuit breathing apparatus (apparatus is housed in an impact-resistant and shockproof housing…worn on the user’s back, page 6, lines 1-2); 
but AirElite in view of Duff is silent regarding the electric device opening orientated at least partly towards the carrying side of the primary wall.
However, it has been held that rearranging parts of an invention involves only routine skill in the art, and the instantly claimed arrangement would have been obvious to try from a finite number of locations on the housing of AirElite for the opening of the battery/device space of AirElite in view of Duff. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in AirElite that would prevent the use of the instantly claimed configuration, and it appears that AirElite would perform equally the electronic device opening of a battery/electronics compartment (112) to be oriented at least partly toward the carrying side of back-mounted apparatus (Fig. 5 offset; abstract). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff such that the device opening is located at least partly at the carrying side of the primary wall as taught by Kim, in order to provide the predictable result of positioning the battery access opening in a location that is protected from inadvertent access during use, i.e. facing the back of the wearer.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claims 8 and 12 above, and further in view of Johnson et al. (WO 2016/112433 A1; hereinafter “Johnson”) and Volmer et al. (US 2014/0060542 A1; hereinafter “Volmer”). 
Regarding claims 9 and 17, AirElite in view of Duff teaches an electric device and closed circuit breathing apparatus comprising the same according to claims 8 and 12, but AirElite in view of Duff is silent regarding wherein the electric elements comprise a component detection module configured to detect at least one breathing component located in the component space of the housing. However, Johnson teaches that it was known in the respiratory device art before the effective filing date of the claimed invention for electric elements to comprise a component detection module (electronic indicator system comprising sensor 31) (shown as 52 in configured to detect at least one breathing component (filter 15) located in the component space of the housing (Fig. 3), and Volmer teaches that it was known in the respiratory device art before the effective filing date of the claimed invention to include wireless communication components (communication interface module 7) (Fig. 4) in the same compartment (mounting slot 14) as a battery (battery 10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the electric device and closed circuit breathing apparatus comprising a battery pack as taught by AirElite in view of Duff to include wherein the electric elements (including the batteries within the battery pack) comprise a component detection module configured to detect at least one breathing component located in the component space of the housing as taught by Virr and Volmer, in order to provide the expected result of a means for allowing the user to confirm the presence of AirElite’s e.g. particle filter 8 (or any of the components within the case shown on AirElite page 5), without having to open the entire case, and to provide the means in a combined pack that supplies both power and component detection, for ease of use, installation and/or replacement.
Regarding claims 10 and 18, AirElite in view of Duff and Johnson teaches an electric device and closed circuit breathing apparatus comprising the same according to claims 9 and 17, wherein Duff further educates AirElite to include wherein the device wall (enclosure 414) (Duff Figs. 13-14) comprises a closure section (side 422 of enclosure 414) closing the electric device opening of the electric device space (cavity 12) in the mounting position (Duff Figs. 2 and 14; para , because it would have been obvious to an artisan before the effective filing date of the claimed invention to include this arrangement when including a battery pack in the device of AirElite as discussed above regarding claims 8 and 12, in order to seal the opening using the battery pack itself to provide the predicable result of a flush surface with the rest of the housing for the benefits provided thereby, see Duff para [0112], with a minimal number of components.
Regarding claims 11 and 19, AirElite in view of Duff and Johnson teaches an electric device and closed circuit breathing apparatus comprising the same according to claims 10 and 18, wherein Duff further educates AirElite to include a signaling element (charge indicator 434) (Duff Fig. 13) configured to signal an operational state of the electric elements (Duff paras [0119-121]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to include this feature when including a battery pack in the device of AirElite as discussed above regarding claims 8 and 12, in order to predictably indicate to a user the state of the batteries therein, even when the battery pack is not connected to the device, (Duff paras [0119-121]), and locating said element at the closure section would have been obvious to try out of a finite number of locations for the element on the battery pack, and the claimed location have been obvious to an artisan before the effective filing date of the claimed invention in order to predictably allow a user to access the state of the battery pack without having to remove the battery pack from the device or check the monitoring unit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claim 12 above, and further in view of Miller and Kim.
Regarding claim 16, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 12, wherein AirElite further discloses wherein:
the primary wall comprises a carrying side (the side of the housing facing away from the viewer on page 1 and facing down on page 20) configured to face a back of a user carrying the closed circuit breathing apparatus (apparatus is housed in an impact-resistant and shockproof housing…worn on the user’s back, page 6, lines 1-2); 
and where Duff further educates AirElite to include wherein the primary wall (exterior 8) (Figs. 3 and 14) and the secondary wall (the wall defining cavity 12) are formed integrally or essentially integrally (Figs. 3 and 14), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the primary wall and the secondary wall are formed integrally or essentially integrally as further taught by Duff, in order to provide the predictable result of an device space that won’t become dislodged from the larger housing/primary wall during use and/or maintenance,
but AirElite in view of Duff is silent regarding the electric device opening oriented at least partly towards the carrying side of the primary wall; 
the electric device space is located at a center area of the component space and at least partially surrounded by the component space.
However, Miller and Kim, as well as standard KSR reasoning, render these limitations obvious as discussed above regarding claims 3 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785